Citation Nr: 0639563	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-07 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals of hernias.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.  This case comes to the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision.  In an October 
2004 decision by the Board, it was determined that the 
evidence submitted by the veteran was sufficient to reopen 
previously denied claims for service connection for the 
conditions in issue and the issues of service connection 
were remanded for further development.  The RO has continued 
to deny service connection for the conditions in issue and 
the case has now been returned to the Board for further 
appellate consideration.  The issue of service connection 
for the hernia conditions will be the subject of a remand 
appended to this decision.
          
           
          
FINDING OF FACT

There is no competent medical evidence that the veteran had 
a chronic low back condition during service and the post-
service medical evidence shows the current back disability 
is unrelated to service or any event therein.


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated as a 
result of active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  

Prior to initial adjudication of the veteran's claim, in 
December 2001, the RO sent a letter loosely notifying the 
veteran of what evidence would help substantiate his claim.  
The veteran has not been prejudiced by lack of notification 
for this letter was followed by the RO's issuance of an 
April 2004 letter which contained all but the last element 
of the duty to notify, an October 2004 complete notification 
letter, and a supplemental statement of the case issued in 
July 2006 which contained the entire language of 38 C.F.R. 
§ 3.159 (to include the fourth element of the duty to 
notify).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO attempted to 
obtain the veteran's service medical records but these 
records were largely unobtainable as a result of a fire at 
the National Personnel Records Center; however the RO did 
obtain morning reports from June 1953, private medical 
records, and afforded the veteran a VA examination regarding 
the diagnosis and etiology of his low back disorder.  There 
does not appear to be any other evidence, VA or private, 
relevant to the claim at this time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at 
this time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
appellant has been provided the appropriate notice and 
assistance prior to the claims being adjudicated by the 
Board and prior to the last adjudication by the RO.  
Therefore, the veteran is not prejudiced by the Board's 
adjudication of this claim.  See Overton v. Nicholson, No. 
02-1814 (U.S. Vet. App. September 22, 2006).  




II.  Claim for Service Connection

The veteran claims service connection for a low back 
disorder.  He has testified to his belief that the current 
back condition was the result of injections into his back 
made during service in connection with the surgery done on 
his hernias.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  38 C.F.R. § 3.303(d).  To establish 
service connection, there must be: 1) a medical diagnosis of 
a current disability; 2) medical or, in certain cases, lay 
evidence of in-service occurrence of a disease or injury; 
and 3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight 
of the positive evidence in favor of the claim is in 
relative balance with the weight of the negative evidence 
against the claim.  The appellant prevails in either of 
those situations.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service personnel records indicate a 20 day 
hospitalization and 15 day convalescence during service.  It 
should be noted that the veteran's service medical records 
were destroyed in a fire at the National Personnel Records 
Center.  Even assuming that the veteran was treated for a 
low back condition while in service, as is detailed below, 
no evidence of a nexus between his current low back 
diagnosis and his service has been submitted.

The veteran's private medical records indicate treament for 
a low back disorder beginning in 1972 and continuing through 
December 1998.  In an April 1972 statement from a private 
physician, it was noted that the veteran had been under his 
medical care for acute back sprain.  In a March 1993 
statement, another physician reported that he had seen the 
veteran that month at which time the veteran reported that 
he had tripped over the foot of his chair at work and fell 
onto his back injuring it.  The diagnosis was sprain of the 
lumbosacral spine.  In a December 1998 statement, still 
another doctor indicated that he treated the veteran for a 
chronic back problem.  The reportedly indicated that he had 
had trouble with his back for most of his life.  Severe 
degenerative arthritis of the lumbar spine was diagnosed.  

The veteran's VA treatment records also indicate ongoing 
treatment for a low back condition.  In March of 2002, it 
was reported that the veteran indicated he had had epidural 
injections for anesthesia for hernia surgery and that he 
felt something had gone wrong with those injections and that 
he had had constant low back pain since.  The physician 
commented that there was no way to establish any 
relationship between the surgeries and the low back 
problems.

Moreover, a VA examination was conducted in January 2005 
indicates the veteran was diagnosed as having degenerative 
disc disease and scoliosis of the lumbar spine.  The 
examiner stated:

Based on Claims file review, discussion with patient, 
an examination, at this time I would state that the 
patient is less likely than not to have his low back 
disorder/diagnosis related to spinal injections 
administered in June of 1953 coincident with hernia 
surgeries.  The patient clearly carries a diagnosis of 
a significant degenerative disk disease with 
scoliosis; and it it my opinion that his low back pain 
is related to this rather than any spinal injections 
given during military service.  With regard to a 
February 1993 work-related injury, it would be 
speculation to determine if this contributes to any of 
his back disability.  

Despite the veteran's contentions that he currently suffers 
from a low back disorder that is related to service, there 
is no medical evidence suggesting such an etiological 
opinion.  To the contrary all the competent medical evidence 
supports the conclusion that there is no such relationship.  
While the veteran may sincerely believe that his low back 
disorder is related to his service, as a lay person, he is 
not competent to render a medical diagnosis or etiological 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For the reasons discussed above, the preponderance 
of the evidence establishes that the veteran currently does 
not have a low back disorder as a result of his service.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disorder is 
denied.


REMAND

With reference to the issue of service connection for 
hernias, it is noted that the veteran has not undergone any 
examination to determine whether he has had recurrent hernias 
or other residuals of hernia surgery to include scarring.  
Under the circumstances of this case, the Board finds that an 
examination addressing the etiology of the current symptoms 
is necessary under 38 U.S.C.A. §5103A(d)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
surgical examination to determine the 
nature and severity of any residuals of 
inguinal hernia surgery that may be 
present, to include scarring or 
recurrences.  All necessary tests should 
be conducted.  The claims file should be 
reviewed in conjunction with this request 
and the examination report should 
indicate that such review did indeed 
occur.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


